     Case 2:19-cv-08457-MRW Document 29 Filed 08/06/20 Page 1 of 1 Page ID #:668




 1   IRENE RUZIN, Attorney at Law (CSB #125763)
     Law Offices of Irene Ruzin
 2   16311 Ventura Blvd., Suite 900
 3   Encino, CA 91436
     Tel: 818 325-2888
 4
     Fax: 818 325-2890
 5   Email: ireneruzin@gmail.com
 6   Attorney for Plaintiff, ANATOLIY KOLESNYK,
 7
                              UNITED STATES DISTRICT COURT
 8
                             CENTRAL DISTRICT OF CALIFORNIA
 9
                                   WESTERN DIVISION
10
11
     ANATOLIY KOLESNYK,                       ) Case No.: CV 19-08457-MRW
12                                            )
13              Plaintiff,                    ) CORRECTED ORDER AWARDING
           v.                                 ) EAJA FEES
14                                            )
15   ANDREW SAUL,                             ) MICHAEL R. WILNER
     Commissioner of Social Security,         ) UNITED STATES MAGISTRATE
16
                                              ) JUDGE
17              Defendant.                    )
18                                            )

19
           Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20
     IT IS ORDERED that attorney’s fees under the Equal Access to Justice Act
21
     (“EAJA”) are awarded in the amount of SIX THOUSAND DOLLARS ($6,000.00)
22
23   (the “AGREED AMOUNT”) as authorized by 28 U.S.C. § 2412(d), and subject to

24   the terms and conditions of the Stipulation.
25
26           $XJXVW  
     DATED: ______________________
                                            __________________________________
27
                                            MICHAEL R. WILNER
28                                          UNITED STATES MAGISTRATE JUDGE
